DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Stapulionis et al.	US 7,731,465 B2

Allowable Subject Matter
Claims 9-20 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stapulionis et al. (US 7,731,465 B2).

Regarding claim 1, Stapulionis discloses a spring-loaded fastener (abstract) comprising: 

a spring element (44) disposed on a floor (55) of the interior cavity (fig. 3); and 
a shoulder bolt (fig. 6) disposed in the interior cavity (fig. 3), wherein a bottom surface (45) of a head portion (40) of the shoulder bolt (fig. 6) is disposed on the spring element (44), and wherein a shoulder portion (52) of the shoulder bolt (fig. 6) extends through a mounting aperture (fig. 3) in the floor (55) of the interior cavity (fig. 3).

Regarding claim 2, Stapulionis discloses the spring-loaded fastener of claim 1, wherein the spring element (44) is annular and has an inner diameter smaller than a diameter of the head portion (40) of the shoulder bolt (fig. 6) and has an outer diameter larger than the diameter of the head portion (40) of the shoulder bolt (fig. 6).

Regarding claim 5, Stapulionis discloses the spring-loaded fastener of claim 1, wherein the spring element (44) is one of a spring washer and a coil spring (fig. 3).

Regarding claim 6, Stapulionis discloses the spring-loaded fastener of claim 1, wherein the spring element (44) biases the head portion (40) of the shoulder bolt (fig. 6) and the floor (55) of the interior cavity (fig. 3) of the cleat (16) away from one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stapulionis et al. (US 7,731,465 B2).

Regarding claim 3, Stapulionis discloses the spring-loaded fastener of claim 1, except for further comprising a flat washer disposed adjacent a bottom surface of the cleat (16), wherein a bottom surface of the shoulder portion (52) of the shoulder bolt (fig. 6) is disposed on the flat washer and wherein a threaded portion of the shoulder bolt (fig. 6) extends through the flat washer. 
	However, it would have been an obvious matter of design choice to further comprising a flat washer disposed adjacent a bottom surface of the cleat, wherein a bottom surface of the shoulder portion of the shoulder bolt is disposed on the flat washer and wherein a threaded portion of the shoulder bolt extends through the flat washer, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Stapulionis. 
	Further, it is well known that there are a variety of reasons to use a flat washer with a fastener such as a means to distribute the pressure of the nut or bolt evenly over the part being secured, reducing the chance of damage thereto, and/or to provide a smooth surface for the nut or bolt to bear on, making it less likely to loosen as a result of an uneven fastening surface.

Regarding claim 4, Stapulionis discloses the spring-loaded fastener of claim 3, except for wherein the flat washer has an inner diameter smaller than a diameter of the shoulder portion (52) of the shoulder bolt (fig. 6) and has an outer diameter larger than a diameter of the mounting aperture (fig. 3). 
	However, it would have been an obvious matter of design choice wherein the flat washer has an inner diameter smaller than a diameter of the shoulder portion of the shoulder bolt and has an outer diameter larger than a diameter of the mounting aperture, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Stapulionis. 
	Further, it is well known that there are a variety of reasons to use a flat washer with a fastener such as a means to distribute the pressure of the nut or bolt evenly over the part being secured, reducing the chance of damage thereto, and/or to provide a smooth surface for the nut or bolt to bear on, making it less likely to loosen as a result of an uneven fastening surface.

Regarding claim 7, Stapulionis discloses the spring-loaded fastener of claim 1, except for wherein the cleat (16) is formed of one of aluminum, stainless steel, polyetheretherketone, nylon, and Teflon.
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the cleat is formed of one of aluminum, stainless steel, polyetheretherketone, nylon, and Teflon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 8, Stapulionis discloses the spring-loaded fastener of claim 1, except for wherein a sidewall of the cleat (16) extends from a bottom surface of the cleat (16) at an angle in a range of 100 degrees to 120 degrees.
	However, it would have been an obvious matter of design choice wherein a sidewall of the cleat extends from a bottom surface of the cleat at an angle in a range of 100 degrees to 120 degrees, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Stapulionis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd